DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-24, 28-30, 32 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiba et al. (US 2006/0055939; already of record).
Regarding claim 19, Akiba discloses, a method for determining distances in a human eye in optical, contactless fashion (Figs. 1-9) on a basis of low coherence interferometry (Para. 0009) using a dual beam (2, 31) method, comprising: detecting time domain signals (Para. 0106) using a spatially resolving sensor (Para. 0017 and see 21, 22); and periodically modulating brightness of a light source used to measure the human eye (Para. 0086).
Regarding claim 20, Akiba discloses, modulating the light source with a frequency fD-.DELTA., where fD is the Doppler frequency of the interference signal and .DELTA. adopts a value between 0 and .+-.1/2, of the frame rate of the sensor (Para. 0063 and 0088).
Regarding claim 21, Akiba discloses, modulating the light source with a frequency fD-.DELTA., where fD is the Doppler frequency of the interference signal and A can adopt a value between 0 and .+-.1/4, of the frame rate of the sensor (Para. 0063 and 0088).
Regarding claim 22, Akiba discloses, establishing the Doppler frequency fD with an accuracy of .+-.1/4 of the frame rate of the sensor (Para. 0063 and 0088).
Regarding claim 23, Akiba discloses, implementing the modulation of the light source with a .delta. or rectangular shape or with a [1+sin(.omega.t)]-shaped characteristic (Figs. 3A-E and 7A-C).
Regarding claim 24, Akiba discloses, positioning the spatially resolving sensor in an optimum detection plane, in which the light signals reflected or scattered by the retina are detected as completely as possible on as few pixels of the sensor as possible and where there is an overlay with the light signals reflected by the cornea (Para. 0111-0112).
Regarding claim 28, Akiba discloses, implementing the evaluation of the spatially resolved detection pixel by pixel (Para. 0111-0112).
Regarding claim 29, Akiba discloses, implementing the evaluation of the spatially resolved detection by averaging individual pixels (Para. 0111-0112).
Regarding claim 30, Akiba discloses, implementing the evaluation of the spatially resolved detection by averaging individual pixels (Para. 0111-0112).
Regarding claim 32, Akiba discloses, utilizing the light source of the low coherence interferometer in the dual beam method having a coherence length of between 10 and 200 .mu.m (Para. 0055).
Regarding claim 39, Akiba discloses, deriving a modulation frequency of the light source online based on signals from a delay line of the low coherence interferometer in the dual beam method that comprises a path measuring system (Para. 0086 and 0093-0101).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (US 2006/0055939; already of record) as applied to claim 24 above.
Akiba remains as applied to claim 24 above.
Akiba does not explicitly disclose locating the optimum detection plane conjugate to the retina of an eye with a refractive error in the region of .+-.15 D.  However, it would have been obvious to one of ordinary skill in the art to include locating the optimum detection plane conjugate to the retina of an eye with a refractive error in the region of .+-.15 D for the purpose of providing a method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry that effectively and accurately enhances detection sensitivity.
Furthermore, the Examiner points out that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (US 2006/0055939; already of record) as applied to claim 19 above, in view of Nebosis et al. (US 2014/0049781).
Akiba remains as applied to claim 19 above.
Akiba does not disclose utilizing a sensor or sensor portion that has a resolution in the range from 10.times.10 to 1000.times.1000 pixels and that can also have non-symmetrical dimensions for the spatially resolved detection, and utilizing a sensor or sensor portion that can realize frame rates of greater than 1 kHz for the spatially resolved detection. 
Nebosis teaches, from the same field of endeavor that in a method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry that it would have been desirable to include utilizing a sensor or sensor portion that has a resolution in the range from 10.times.10 to 1000.times.1000 pixels and that can also have non-symmetrical dimensions for the spatially resolved detection (Para. 0088), and utilizing a sensor or sensor portion that can realize frame rates of greater than 1 kHz for the spatially resolved detection (Para. 0064-0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include utilizing a sensor or sensor portion that has a resolution in the range from 10.times.10 to 1000.times.1000 pixels and that can also have non-symmetrical dimensions for the spatially resolved detection, and utilizing a sensor or sensor portion that can realize frame rates of greater than 1 kHz for the spatially resolved detection as taught by the method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry of Nebosis in the method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry of Akiba since Nebosis teaches it is known to include these features in a method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry for the purpose of providing a reliable method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (US 2006/0055939; already of record) as applied to claim 19 above, in view of Tearney et al. (US 2007/0239033).
Akiba remains as applied to claim 19 above.
Akiba does not disclose tuning the delay line of the low coherence interferometer in the dual beam method at a constant speed in the case of a measurement time of 0.1 to 10 seconds.
Tearney teaches, from the same field of endeavor that in a method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry that it would have been desirable to include tuning the delay line of the low coherence interferometer in the dual beam method at a constant speed in the case of a measurement time of 0.1 to 10 seconds (Para. 0006 and 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include tuning the delay line of the low coherence interferometer in the dual beam method at a constant speed in the case of a measurement time of 0.1 to 10 seconds as taught by the method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry of Tearney in the method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry of Akiba since Tearney teaches it is known to include this feature in a method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry for the purpose of providing a low cost, simple and effective a method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (US 2006/0055939; already of record) as applied to claim 19 above, in view of Patel (US 2003/0214628).
Akiba remains as applied to claim 19 above.
Akiba does not disclose establishing the eye length of the human eye, and establishing distances in the anterior portion of the human eye.
Patel teaches, from the same field of endeavor that in a method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry that it would have been desirable to include establishing the eye length of the human eye (Para. 0019), and establishing distances in the anterior portion of the human eye (Para. 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include establishing the eye length of the human eye, and establishing distances in the anterior portion of the human eye in the method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry of Patel n the method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry of Akiba for the purpose of providing an accurate method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (US 2006/0055939; already of record) in view of Patel (US 2003/0214628) as applied to claim 34 above, and further in view of Srinivasan et al. (US 2006/0187462).
Akiba in view of Patel remains as applied to claim 34 above.
Akiba in view of Patel does not disclose a re-fixating the eye for establishing distances in the anterior portion of the eye, wherein re-fixation lies in the range between 0 and 20.degree. in relation to the optical axis of the measuring device.
Srinivasan teaches, from the same field of endeavor that in a method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry that it would have been desirable to include a re-fixating the eye for establishing distances in the anterior portion of the eye, wherein re-fixation lies in the range between 0 and 20.degree. in relation to the optical axis of the measuring device (Para. 0096).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a re-fixating the eye for establishing distances in the anterior portion of the eye, wherein re-fixation lies in the range between 0 and 20.degree. in relation to the optical axis of the measuring device as taught by the method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry of Srinivasan in the combination of Akiba in view of Patel since Srinivasan teaches it is known to include this feature in a method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry for the purpose of providing an accurate and efficient method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry.

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (US 2006/0055939; already of record) in view of Patel (US 2003/0214628) as applied to claim 34 above, and further in view of Raymond et al. (US 2016/0073868).
Akiba in view of Patel remains as applied to claim 34 above.
Akiba in view of Patel does not disclose assigning interference peaks to the anterior or posterior portion of the eye by evaluating the interference patterns, assigning interference peaks to the anterior or posterior portion of the eye by evaluating the interference patterns, and determining tilt angles of the lens of the eye in relation to the visual axis of the eye from the form of the interference patterns arising between the reflections of the cornea and the anterior or posterior lens interface on the spatially resolving sensor.
Raymond teaches, from the same field of endeavor that in a method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry that it would have been desirable to include assigning interference peaks to the anterior or posterior portion of the eye by evaluating the interference patterns (Para. 0222 and Fig. 22B), assigning interference peaks to the anterior or posterior portion of the eye by evaluating the interference patterns (Para. 0222 and Fig. 22B), and determining tilt angles of the lens of the eye in relation to the visual axis of the eye from the form of the interference patterns arising between the reflections of the cornea and the anterior or posterior lens interface on the spatially resolving sensor (Para. 0218 and Fig. 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include assigning interference peaks to the anterior or posterior portion of the eye by evaluating the interference patterns, assigning interference peaks to the anterior or posterior portion of the eye by evaluating the interference patterns, and determining tilt angles of the lens of the eye in relation to the visual axis of the eye from the form of the interference patterns arising between the reflections of the cornea and the anterior or posterior lens interface on the spatially resolving sensor as taught by the method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry of Raymond in the combination of Akiba in view of Patel since Raymond teaches it is known to include these features in a method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry for the purpose of providing a reliable method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.   In response to applicant’s arguments that Akiba does not disclose or suggest “a dual beam method or system”,  and Akiba is directed to imaging rather than “determining distances in a human eye”.   The Examiner points out that the applicant’s arguments rely on language solely recited in preamble recitations in independent claim 19. When reading the preamble in the context of the entire claim, the recitation “A method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry using a dual beam method” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 In response to applicant’s arguments that the Office Action fails to cite evidence from Akiba that demonstrates that the disclosed device involves detecting time domain signals.  The Examiner points out that Akiba discloses that signals are measured with respect to time using (Para. 0106, 0110-0114 and Figs. 3A-E), therefore, the Examiner interprets that Akiba discloses the limitations “detecting time domain signals using a spatially resolving sensor”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koerner et al. (US 2015/0077760) and Raymond et al. (US 2014/0313477) disclose a method for determining distances in a human eye in optical, contactless fashion on a basis of low coherence interferometry using a dual beam method that includes detecting time domain signals using a spatially resolving sensor and modulating brightness of a light source.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        06/02/2022